

114 HRES 889 IH: Supporting the goals and ideals of October as National Domestic Violence Awareness Month and expressing the sense of the House of Representatives that Congress should continue to raise awareness of domestic violence and its devastating effects on individuals, families, and communities, and support programs designed to end domestic violence in the United States.
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 889IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Al Green of Texas (for himself, Mr. Poe of Texas, Ms. Edwards, Ms. McCollum, Ms. Clarke of New York, Ms. Kelly of Illinois, Mr. Conyers, Mr. Cleaver, Mr. Johnson of Georgia, Ms. Moore, Ms. Roybal-Allard, Mrs. Bustos, Mr. Meeks, Ms. Norton, Ms. Titus, Ms. Fudge, Ms. Brown of Florida, Mr. Scott of Virginia, Ms. Slaughter, Ms. DeLauro, Mr. Hastings, Ms. Speier, and Mr. Carson of Indiana) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONSupporting the goals and ideals of October as National Domestic Violence Awareness Month and
			 expressing the sense of the House of Representatives that Congress should
			 continue to raise awareness of domestic violence and its devastating
			 effects on individuals, families, and communities, and support programs
			 designed to end domestic violence in the United States.
	
 Whereas domestic violence affects people of all ages as well as racial, ethnic, gender, economic, and religious backgrounds;
 Whereas females are disproportionately victims as one in four women will experience domestic violence at some point in her life;
 Whereas on average, more than three women are murdered by their husbands or boyfriends in the United States every day;
 Whereas women ages 16 to 24 experience the highest rates, per capita, of intimate partner violence; Whereas about 1 in 5 women who ever experience rape, physical violence, and/or stalking by an intimate partner, first experienced some form of partner violence between 11 and 17 years of age;
 Whereas nearly 1 in 3 college women say they have been in an abusive dating relationship; Whereas 1 out of 3 Native American women will be raped and 6 out of 10 will be physically assaulted in their lifetimes;
 Whereas the cost of intimate partner violence exceeds $5,800,000,000 each year, $4,100,000 of which is for direct medical and mental health care services;
 Whereas of females killed with a firearm, almost two-thirds were killed by their intimate partners; Whereas one-quarter to one-half of domestic violence victims report that they have lost a job due, at least in part, to domestic violence;
 Whereas some landlords deny housing to victims of domestic violence who have protection orders or evict victims of domestic violence for seeking help after a domestic violence incident, such as by calling 911, or who have other indications that they are domestic violence victims;
 Whereas 92 percent of homeless women experience severe physical or sexual abuse at some point in their lifetimes;
 Whereas 81 percent of women who are stalked by a current or former male partner are also physically abused by that partner;
 Whereas 98 percent of abusive relationships include financial abuse, causing the survivors to stay or return to the abusive relationship;
 Whereas more than 8,000,000 days of paid work each day is lost due to domestic violence issues; Whereas 96 percent of employed domestic violence victims experience problems at work due to abuse;
 Whereas 1 in 15 children are exposed to intimate partner violence each year and 90 percent of these children are eyewitnesses to violence;
 Whereas at least 10,000,000 children are exposed to domestic violence each year; Whereas children exposed to domestic violence are more likely to attempt suicide, abuse drugs and alcohol, run away from home, and become a victim of human trafficking;
 Whereas one large study found that men exposed to physical abuse, sexual abuse, and adult domestic violence as children were almost four times more likely than other men to have perpetrated domestic violence as adults;
 Whereas nearly 1,500,000 high school students nationwide experienced physical abuse from a dating partner;
 Whereas 13 percent of teenage girls who have been in a relationship report being hit or hurt by their partners;
 Whereas adolescent girls who reported dating violence were 60 percent more likely to report one or more suicide attempts in the past year;
 Whereas there is a need for middle schools, secondary schools, and post-secondary schools to educate students about the issues of domestic violence, sexual assault, dating violence, and stalking;
 Whereas a recently released multi-State study shows that the Nation's domestic violence shelters are addressing victims' urgent and long-term needs and are helping victims protect themselves and their children;
 Whereas a 2015 National Census Survey reported that 71,828 violence victims were served by domestic violence shelters and programs around the Nation in a single day;
 Whereas an additional 12,197 people requested help that day, but due to lack of resources, they were unable to be served;
 Whereas there is a need to increase funding for programs aimed at intervening and preventing domestic violence in the United States;
 Whereas domestic shelters and programs experience increased demands for service, 80 percent report cuts in funding; and
 Whereas individuals and organizations that are dedicated to preventing and ending domestic violence should be recognized: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Domestic Violence Awareness Month; and
 (2)expresses the sense of the House of Representatives that Congress should continue to raise awareness of domestic violence and its devastating effects on individuals, families, and communities, and support programs designed to end domestic violence in the United States.
			